Citation Nr: 1421645	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  10-38 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a psychiatric disorder (claimed as a nervous disorder).

2.  Entitlement to service connection for a cervical disorder (other than cervical ankylosis spondylitis).

3.  Entitlement to a rating in excess of 20 percent for lumbar paravertebral myositis (lumbar spine disability) prior to August 13, 2010, including consideration of whether an earlier effective date for a 40 percent rating is warranted.

4.  Entitlement to service connection for cervical ankylosis spondylitis, including as due to service-connected lumbar spine disability.

5.  Entitlement to service connection for a bilateral hip disorder, including as due to service-connected lumbar spine disability.

6.  Entitlement to service connection for a bilateral knee disorder, including as due to service-connected lumbar spine disability.

7.  Entitlement to service connection for a bilateral shoulder disorder, including as due to service-connected lumbar spine disorder.

8.  Entitlement to service connection for a bilateral ankle disorder, including as due to service-connected lumbar spine disability.

9.  Entitlement to service connection for neuropathy of the bilateral upper extremities, including as due to service-connected lumbar spine disability.

10.  Entitlement to service connection for neuropathy of the bilateral lower extremities, including as due to service-connected lumbar spine disability.

11.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, including as due to service-connected lumbar spine disability.

12.  Entitlement to service connection for radiculopathy of the bilateral lower extremities, including as due to service-connected lumbar spine disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from December 1990 to December 1994.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from May 2008, December 2009, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto.

The May 2008 rating decision denied service connection for bilateral hip, knee, shoulder, and ankle disorders.

The May 2008 rating decision also denied a rating in excess of 20 percent for the Veteran's service-connected lumbar spine disability.  An August 2010 rating decision granted a 40 percent rating for the disability, effective from August 13, 2010, that is a staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In a September 2010 signed statement, the Veteran said he was satisfied with the 40 percent rating, but not the assigned effective date.

The RO subsequently characterized the Veteran's claim as entitlement to an effective date earlier than August 13, 2010 for the grant of a 40 percent rating for lumbar spine disability.  However, the Veteran's claim for an earlier effective date is part and parcel of his increased rating claim.  See Hart v. Mansfield.  The issue as characterized on the title page accurately represents the current status of his claim.

The December 2009 rating decision denied service connection for a cervical disorder.

The January 2011 rating decision denied service connection for cervical ankylosis spondylitis, a nervous disorder, and neuropathy and radiculopathy of the bilateral upper and lower extremities.

The Board notes that, in an unappealed December 1995 decision, the RO denied service connection for a nervous condition.  A notice of disagreement or new and material evidence was not received within one year of that decision.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(b) (2013). 

In January 2011, the RO appears to have considered the claim for service connection for a nervous disorder as reopened.  However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  The Board must; however, make an independent determination as to whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The issues of entitlement to service connection for a psychiatric disorder, cervical ankylosis spondylitis, bilateral hip and ankle disorders, and radiculopathy and neuropathy of the bilateral upper and lower extremities, including as due to service-connected lumbar spine disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1995 rating decision denied service for a nervous condition; the Veteran did not appeal this determination and no new and material evidence was received within one year of its issuance.

2.  The evidence added to the record since the December 1995 decision denying service connection for a nervous condition raises a reasonable possibility of substantiating the claim.

3.  The evidence of record preponderates against a finding that the Veteran has a cervical disorder (other than cervical ankylosis spondylitis) that had its onset in or is otherwise related to active service.

4.  The evidence of record preponderates against a finding that the Veteran has a bilateral knee disorder that had its onset in or is otherwise related to active service including service-connected lumbar spine disability.

5.  The evidence of record preponderates against a finding that the Veteran has a bilateral shoulder disorder that had its onset in or is otherwise related to active service including service-connected lumbar spine disability.

6.  Prior to August 13, 2010, the Veteran's service-connected lumbar spine disability was manifested by subjective complaints of pain, stiffness and limited motion but was not manifested by limitation of forward thoracolumbar flexion to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or by any incapacitating episodes.


CONCLUSIONS OF LAW

1.  The December 1995 rating decision denying a claim of entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the December 1995 RO decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a cervical disorder (other than cervical ankylosis spondylitis) have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

4.  The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

5.  The criteria for service connection for a bilateral shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

6.  Prior to August 13, 2010, the schedular criteria for a rating in excess of 20 percent for lumbar paravertebral myositis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes 5021-5237 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for Veterans Claims (court) held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent letters in January 2008, July 2009, and March and September 2010, that provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The January 2008 letter provided notice as to how VA assigns an appropriate disability rating and effective date.  

The Veteran was not provided with notice consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding his request to reopen his claim for service connection for a psychiatric disorder.  Given that the Board is reopening the claim and then remands the appeal, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  A review of the Veteran's Virtual VA electronic file reveals VA medical records, dated from October 2009 to November 2013, also considered by the Board in the service connection and increased rating claims on appeal.

The Veteran was afforded VA examinations in February 2008 and April and December 2010, in conjunction with his increased rating claim and service connection claims, and the examination reports are of record. 

In its May 2013 remand, the Board directed that the Veteran be sent a requisite duty to assist letter consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006) with respect to his request to reopen his previously denied claim for service connection for a psychiatric disorder; and that the AOJ obtain opinions from the April and December 2010 VA examiners (or other suitably qualified physicians), and records of the Veteran's treatment by R.S-Z., M.D., and VA medical records dated since October 2009.

There has been substantial compliance with the Board's May 2013 remand, as VA medical records, dated to November 2013, and an August 2009 record of treatment by Dr. R.S-Z., were obtained.  The Veteran underwent VA examinations in September 2013.  A June 2013 duty to assist letter does not provide notice consistent with Kent v. Nicholson, as directed by the Board.  However, given the Board's action herein, that reopens the claim for service connection for a psychiatric disorder, the deficiency is inconsequential.

The February 2008, April and December 2010, and September 2013 VA examination reports are adequate for rating purposes.  The September 2013 VA orthopedic examination report corrects the deficiencies in the 2010 examination reports.  The records satisfy 38 C.F.R. § 3.326 (2013). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examinations, and his written statements in support of his claims.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. New and Material Evidence

A December 1995 rating decision denied the Veteran's claim of service connection for a nervous condition, finding that there was no evidence of treatment for, or diagnosis of, a psychiatric disorder in service, and no post service diagnosed psychiatric disorder.  

The evidence of record at the time of the RO's December 1995 rating decision included the service treatment records, which do not reference treatment for a nervous condition.

The Veteran was notified in writing of the RO's December 1995 determination and his appellate rights and did not appeal.  Moreover, new and material evidence was not received within one year of its issuance to preclude finality pursuant to 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  Hence, the December 1995 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

A claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in January 2010.  

The evidence added to the record since the December 1995 rating decision includes the Veteran's written statements in support of his claim and VA and non-VA medical records and examination reports, dated from 2002 to 2013. 

Added to the record is a January 15, 2010, signed statement from N.A.O.V., M.D., who opined that the Veteran had marked decrease in interest and pleasure in most activities and presented with frustration, anxiety, and irritability.  She requested that the Veteran be evaluated for emotional problems that were more probable than not associated with his (service-connected problem) and thus service-connected.

Also added to the record are VA medical records, dated from June to September 2013, showing that the Veteran received outpatient psychotherapy for a mood disorder due to chronic pain, diagnosed in June 2013.  

Overall, the written and other evidence added to the record since the last final denial describes an a current disability and includes statements as to disability that may be proximately due to service-connected disability that tends to suggest that a psychiatric disorder may be related to active service including service-connected lumbar spine disability.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  The matter of the reopened claim for service connection for a psychiatric disorder is considered on a de novo basis, below.

III. Service Connection

The Board has thoroughly reviewed the record in conjunction with this case, including the Veteran's service treatment records, VA and non-VA medical records and examination reports, and his written statements in support of his claims.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Contentions

The Veteran maintains that he has a cervical disorder other than cervical ankylosis spondylitis, and bilateral knee and shoulder disorders, including as due to his service-connected lumbar spine disability.

Upon review of the evidence of record, and after considering the laws and regulations relevant to the Veteran's claims, the Board finds that service connection is not warranted in this case.

Legal Criteria

Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  With regard to the matter of establishing service connection for a disability on a secondary basis, the court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  More recently, the court held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

Case law has established that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the appellant's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Moreover, although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, a veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of orthopedic pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Cervical Disorder (Other Than Cervical Ankylosis Spondylitis)

Service treatment records show that, in May 1992, the Veteran complained of neck pain that was assessed as a muscle ache.  A separation examination report is not of record.

Post service, in December 2007, Dr. Wilfredo Rodriquez-Arboleda reported that the Veteran was treated for a cervical strain for which physicial therapy was prescribed.

A June 2009 private x-ray report includes findings consistent with ankylosing spondylitis.

A July 2009 VA outpatient record includes the Veteran's complaint of cervicalgia.

Results of x-rays performed by VA in October 2009 include findings that favored ankylosing spondylitis.
 
In her January 2010 signed statement, Dr. O. opined that it was more probable than not that the Veteran's service-connected lumbar spine disability aggravated his neck and such problems were secondary to his duties in service.

A September 2010 VA outpatient record shows a history of cervicalgia.

A June 2011 private magnetic resonance image (MRI) report of the Veteran's cervical spine showed diffuse bulging discs or minimal protrusion at C3-4.

In September 2013, the Veteran underwent VA examination and was diagnosed with cervical ankylosing spondylitis (while at times the examiner called this "ankylosis spondylitis" this appears to have been a typographical error, as earlier examinations all consistently referred to the disorder as "ankylosing spondylitis.").  He reported chronic cervical pain associated with his chronic condition of ankylosis spondylitis.  According to the VA examiner, the Veteran's cervical condition was not aggravated or caused by his service-connected lumbar spine disability.  The examiner explained that the cervical disorder was an extra-spinal manifestation of ankylosis spondylitis.  According to the examiner, each affected anatomical area, including the cervical area, has the same etiology: ankylosing spondylitis.  No area aggravates or is the etiology of the other areas such as the neck.  

The examiner further opined that the Veteran's cervical condition was ankylosing spondylitis and was less likely as not positive for other cervical conditions related to military service that differed from the ankylosing spondylitis.  The examiner explained that the Veteran's physicial examination was negative for any other condition of the cervical spine other than ankylosing spondylitis.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The 2013 opinion from the VA examiner is the most probative evidence of record.  The examiner reviewed the Veteran's medical records and conducted a clinical evaluation, thus providing an accurate medical history.  The examiner also offered a clear and articulated medical opinion.  Moreover, the examiner explained that the Veteran's cervical complaints were manifestations of his ankylosing spondylitis and that physicial examination was negative for any other cervical spine disorder other than ankylosing spondylitis.  

Dr. O. opined that it was more probable than not that the Veteran's lumbar spine disability aggravated his neck and that such problems were secondary to his duties in service.  However, she did not perform a physicial examination of the Veteran.  More significantly, she did not provide even one reason in support of her opinion.  The Board therefore assigns her opinion less probative value than that of the September 2013 VA examiner.  See Nieves-Rodriquez, 22 Vet. App. at 304.

Here, there is no medical evidence to support a diagnosis of a cervical disorder (other than cervical ankylosis spondylitis).  See Brammer v. Derwinski, 3 Vet. App. at 225.  

The evidence fails to show that the Veteran exhibits a cervical disorder (other than cervical ankylosis spondylitis) that had its clinical onset in service or that is otherwise related to active service.  In the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid service connection claim.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. at 225 and McClain v. Nicholson, 21 Vet. App. at 319.  See also Romanowsky v. Shinseki, No. 11-3272 (Vet. App. May 9, 2013) (noting that a determination as to whether a diagnosis sufficiently proximate to the filing of a claim so as to constitute evidence of a current diagnosis is a factual finding to be made by the Board in the first instance).  

In the absence of any competent evidence of cervical disorder (other than cervical ankylosis spondylitis), the Board must conclude the Veteran does not currently suffer from such a disability.  For such reasons, service connection for a cervical disorder (other than cervical ankylosis spondylitis), is not warranted.

B. Bilateral Knee Disorder

Service treatment records do not refer to treatment for a bilateral knee disorder.

Post service, the February 2008 VA orthopedic examiner found no specific knee disorder on examination.  The examiner noted that sacroiliitis had been seen by x-rays and that complaints and stiffness of the knees were at least as likely as not part of the clinical picture of ankylosing spondylitis.  According to the examiner, the Veteran's complaint of pain and stiffness in his knees was not at least as likely as not secondary to his service-connected lumbar spine disability.

In her January 2010 statement, Dr. O. opined that it was more probable than not that the Veteran's service-connected lumbar spine disability aggravated his knees and such problems were secondary to his duties in service.

The September 2013 VA examination report includes the Veteran's complaint of occasional knee pain that was very sporadic and without limitations of knee movements.  Upon clinical evaluation, a bilateral knee disorder was not diagnosed.  The VA examiner opined that no pathology of the knees was found current examination.

There is no competent medical evidence of record to support the Veteran's claim.  The February 2008 and September 2013 VA examiners found no evidence of a knee disorder on clinical evaluation.  The 2008 examiner explained that the Veteran's complaints and stiffness of the knees were at least as likely as not part of the clinical picture of ankylosing spondylitis.  Further, the 2008 examiner opined that the Veteran's complaint of pain and stiffness in his knees was not at least as likely as not secondary to his service-connected lumbar spine disability, again because it was deemed likely to relate to ankylosing spondylitis.

Dr. O. opined that it was more probable than not that the Veteran's service-connected lumbar spine disability aggravated his knees and such problems were secondary to his duties in service.  However, she did not conduct a physicial examination of the Veteran.  More importantly, she did not provide any reasons for her opinion, and the Board accords her opinion less probative value than those of the 2008 and 2013 VA examiners.  See Nieves-Rodriquez, supra.

Here, there is no medical evidence to support a diagnosis of a bilateral knee disorder.  See Brammer v. Derwinski, 3 Vet. App. at 225.  

The evidence fails to show that the Veteran exhibits a chronic bilateral knee disorder.  Rather, symptoms of pain have been attributed to other causes.  In the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid service connection claim.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. at 225 and McClain v. Nicholson, 21 Vet. App. at 319.  See also Romanowsky v. Shinseki, supra.  





C. Bilateral Shoulder Disorder

Service treatment records include a July 1993 record noting a complaint of right shoulder pain for three days.  The assessment was right shoulder pain of unknown etiology.  As noted above, a separation examination report is not of record.

Post service, the February 2008 VA examiner found no specific shoulder disorder on examination.  According to the examiner, the Veteran's complaints of stiffness in his shoulders were at least as likely as not part of the clinical picture of ankylosing spondylitis.  The examiner opined that the Veteran's complaint of pain and stiffness in his bilateral shoulders was not at least as likely as not secondary to his service-connected lumbar spine disability.

In September 2013, the VA examiner noted the Veteran's complaints of occasional pain in both shoulders that was intermittent and did not limit his functional activities, such as raising both arms to reach overhead for objects.  Upon examination, a bilateral shoulder disorder was not diagnosed.  The VA examiner commented that no pathology of the shoulders was found during current examination.

There is no competent medical evidence of record to support the Veteran's claim.

The February 2008 and September 2013 VA examiners concluded that the Veteran did not have a diagnosed bilateral shoulder disorder.  According to the 2008 examiner, the Veteran's complaints of stiffness in his shoulders were at least as likely as not part of the clinical picture of ankylosing spondylitis.  The examiner also opined that the Veteran's complaint of pain and stiffness in his bilateral shoulders was not at least as likely as not secondary to his service-connected lumbar spine disability.

Here, there is no medical evidence to support a diagnosis of a bilateral shoulder disorder.  See Brammer v. Derwinski, 3 Vet. App. at 225.  

The evidence fails to show that the Veteran exhibits a bilateral shoulder disorder that had its clinical onset in service or that is otherwise related to active service including service-connected lumbar spine disability.  In the absence of proof of a present disability or any complaints related to chronic or recurrent symptoms, there can be no valid service connection claim.  See 38 C.F.R. § 3.303; Brammer v. Derwinski, 3 Vet. App. at 225 and McClain v. Nicholson, 21 Vet. App. at 319.  See also Romanowsky v. Shinseki, supra. 

In the absence of any competent evidence of a bilateral shoulder disorder, the Board must conclude the Veteran does not currently suffer from such a disability.  For such reasons, service connection for a bilateral shoulder disorder, including as due to service-connected lumbar spine disability, is not warranted.

All Claimed Disorders

In adjudicating these claims, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person). 

The Veteran is competent to describe his observable symptoms, such as neck, shoulder, or knee pain.  However, a lay person is only competent to establish a diagnosis in the following very limited circumstances: (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1376-77.  

In this case, diagnoses of cervical and bilateral knee and shoulder disorders are complex findings that extend beyond the mere observation of symptoms by a lay person- in other words, the clinical pathology of cervical and bilateral knee and shoulder disorders is not readily recognizable by a layman, such as varicose veins or acne.  Moreover, at no time does the record reveal a diagnosis of a cervical disorder (other than cervical ankylosis spondylitis), and bilateral shoulder and knee disorders rendered by a medical professional.  Thus, the lay evidence here does not establish current disabilities in this case. 

In sum, a clear preponderance of the objective and probative medical evidence of record is against the Veteran's claims of service connection for a cervical disorder (other than cervical ankylosis spondylitis) and bilateral knee and shoulder disorders, including as due to service-connected lumbar spine disability, and his claims must be denied.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claims.

IV. Increased Rating for Lumbar Spine Disability

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id.   

Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. at 505.  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. at 49. 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013). 

Competent medical evidence is that provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's statements describing the symptoms of his service-connected lumbar spine disability are deemed competent evidence.  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria in order to assess their credibility. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2013).

VA's policy is to treat actually painful, unstable, or malaligned joints as warranting at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation applies to any service-connected joint disability, not just arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The "pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,'" as defined in 38 C.F.R. § 4.40, before a higher rating may be assigned.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

By way of history, the record shows that service connection for paravertebral myositis was granted in an October 1995 rating decision and assigned an initial 10 percent disability rating.  A November 2004 rating decision assigned a 20 percent rating for the Veteran's lumbar spine disability.

In January 2008, the RO received the Veteran's current increased rating claim.  

The record reflects that the service-connected lumbar spine disability is currently assigned a 20 percent rating prior to August 13, 2010, and a 40 percent rating thereafter, under Diagnostic Code 5021-5237.  In September 2010, the Veteran expressed satisfaction with the 40 percent rating, but not with assigned effective date.  He essentially expressed dissatisfaction with the assigned staged rating.  Hart v. Mansfield.

Rating Criteria

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional one to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2013).  In this case, the Veteran's low back disability is rated under Diagnostic Code 5021 for myositis and under Diagnostic Code 5237 for lumbosacral strain.  38 C.F.R. § 4.71a.

Under the General Rating Formula for rating spinal disabilities, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less and a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243 (2013). 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are evaluated separately under an appropriate diagnostic code.  Id., Note (1).  

The combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2). 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5243. 

Normal range of motion of the thoracolumbar spine includes flexion from 0 to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2013).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

The formula for rating intervertebral disc syndrome (IVDS) based on incapacitating episodes allows for an evaluation of 10 percent for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  A 20 percent rating is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

Analysis

The Veteran maintains that his back disability warrants a rating in excess of 20 percent prior to August 13, 2010.  In January 2008, the RO received his current increased rating claim. 

In this case, there is no medical evidence of record to reflect that the Veteran had ankylosis of the thoracolumbar spine or forward flexion of 30 degrees or less such as to warrant a rating in excess of 20 percent prior to August 13, 2010.  Ankylosis, whether favorable or unfavorable, involves fixation of the spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Notably, April and July 2007 VA outpatient records include the Veteran's complaints of lumbago, but he had intact range of motion and no neurological disorder.  When seen in August 2007, the Veteran complained of myalgia and myositis.  His gait was normal, and he had decreased range of motion, tenderness, and stiffness, with back and neck muscle and joint pain, and no neurological abnormality.

During the February 2008 VA examination, the Veteran's forward flexion was to 70 degrees.  In fact, the 2008 VA examiner expressly stated that there was no ankylosis of any joints of the upper and lower extremities.  The Veteran complained of intermittent but daily back pain that radiated to his hips, legs, and knees.  The examiner noted that the Veteran was limited by pain but not fatigue, weakness, or incoordination, on repetitive motion.  Functional limitations were flexion from 70 to 90 degrees, extension from 15 to 30 degrees, and right and left lateral bending and rotation all from 15 to 30 degrees.  The examiner noted tenderness to palpation in spasms at L4, L5-S1, with no spinous process drop off, no neurological or motor deficits, and no incapacitating episodes in the past year. 

The 2008 VA examiner also noted that the Veteran worked in maintenance at the GPO post office and received no work accommodations.  The Veteran was independent in his activities of daily living.  He lived in two story house and had difficulty using stairs due to knee and back pain.

While a March 2009 VA outpatient record includes the Veteran's complaints of acute back pain for which he took Tramadol, he had full range of motion on evaluation.  

An April 2009 VA outpatient record indicates that the Veteran had chronic lumbago with intact range of motion and no motor or sensory deficits.  In June 2010, the Veteran complained of oppressive back pain, and the VA clinic examiner noted limited range of motion on bending of the back for which medication was prescribed.

There is also no convincing evidence that the Veteran had any incapacitating episodes due to his back disability, prior to August 13, 2010.  Simply put, a physician has not prescribed bed rest for this disorder.  In fact, as noted, in February 2008, the VA examiner stated that the Veteran's disability had not caused incapacitation.  Thus, an increased rating under Diagnostic Code 5243 (for intervertebral disc syndrome) is not appropriate. 

The collective medical evidence of record further indicates that the Veteran did not use an assistive device, although, in an April 2009 written statement, he reported that VA issued a back brace to him.

VA clinicians, and the 2008 VA examiner, have not reported any neurological deficits associated with the Veteran's lumbar spine disability.  However, the matter of radiculopathy or neuropathy associated with the Veteran's lumbar spine disability is addressed in the remand infra.

With regard to establishing loss of function due to pain, the provisions of the general rating schedule for spinal disorders are controlling as to whether or not there are symptoms of pain, and irrespective whether the pain radiates.  While the February 2008 VA examiner reported pain on flexion at 70 degrees, there is no indication that pain, due to disability of the lumbar spine, caused functional loss greater than that contemplated by the currently assigned 20 percent evaluation prior to August 13, 2010.  38 C.F.R. §§ 4.40, 4.45; DeLuca; Mitchell; Burton.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997) (to the effect that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function).

Given the facts above, prior to August 13, 2010, the Veteran's service-connected lumbar paravertebral myositis does not warrant a rating in excess of 20 percent under any of the pertinent rating criteria.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 20 percent for lumbar spine disability prior to August 13, 2010 must be denied.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App at 49.

Furthermore, given the Board's determination herein, an effective date earlier than August 13, 2010, for the grant of the 40 percent rating for the Veteran's back disability is not warranted.  Hart v. Mansfield.

Extraschedular Rating

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected lumbar paravertebral myositis disability before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board is deferring consideration of whether the neurologic manifestations of the lumbar spine disability warrant referral for extraschedular consideration.

Prior to August 13, 2010, the orthopedic impairment associated with the Veteran's lumbar spine disability consisted of lumbar pain, stiffness, and limited spine motion.  These symptoms are contemplated by the rating criteria.  38 C.F.R. §§ 4.71a, Diagnostic Code 5237.

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111

Total Rating Based Upon Individual Unemployability Due to Service-Connected Disability (TDIU)

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether TDIU is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reveals that the Veteran told VA clinicians that he worked in maintenance at a general post office.  See February 2008 VA examination report and October 24, 2013 VA outpatient record.  It has not been suggested that his back disability precludes his employment or limits him to marginal employment.  Thus, any further consideration of the Veteran's claims under Rice is not warranted at this time. 


ORDER

New and material evidence having been received, the petition to reopen a claim of service connection for a psychiatric disorder is granted.

Service connection for a cervical disorder (other than cervical ankylosis spondylitis) is denied. 

Service connection for a bilateral knee disorder, including as due to service-connected lumbar spine disability is denied.

Service connection for a bilateral shoulder disorder, including as due to service-connected lumbar spine disability, is denied.

A rating in excess of 20 percent for lumbar spine disability prior to August 13, 2010 is denied.



REMAND

Service Connection for a Psychiatric Disorder, Including As Due to Service-Connected Lumbar Spine Disability

There seems to be some confusion as to whether the Veteran has a diagnosed psychiatric disorder.  An April 2010 VA examiner opined that there was no mental disorder diagnosed on current examination.  However, in June 2013, a VA clinical psychologist diagnosed a mood disorder due to chronic pain, for which he received individual psychotherapy.  

Although, in September 2013, a VA psychiatrist noted that the Veteran's medical records were silent for mental health treatment or diagnosis after 1995 and the Veteran denied mental health treatment.  No mental diagnosis was found on current examination.  Nevertheless, on the same day in September 2013, the Veteran saw his VA clinic psychologist who again noted a diagnosis of a mood disorder due to chronic pain.

Thus, further clarification is needed from the September 2013 VA psychiatric examiner as to whether the Veteran has a psychiatric disorder due to or the result of service-connected disability.  38 C.F.R. § 3.310.

Service Connection for Bilateral Upper and Lower Extremity Radiculopathy or Neuropathy, Including as Due to Service-Connected Lumbar Spine Disability

In her January 2010 statement, Dr. O. requested that the Veteran be evaluated for radiculopathy and neuropathy that were more probably than not associated with his service-connected problem and thus service-connected.  The December 2010 VA examiner opined that there was no clinical evidence during the examination that could explain a diagnosis of peripheral neuropathy and no evidence of cervical or lumbar radiculopathy found on examination.

However, a November 2011 private electromyography/nerve conduction (EMG/NCV) study performed by Dr. L. Clavell included findings that were interpreted to show common peroneal motor nerve demyelinating neuropathy, bilaterally; neuropathy distal, L 5 radiculopathy; evidence of proximal nerve root compromise, radiculopathy at the central (bilateral) lumbar 4 and 5 levels; and C7 radiculopathy

In September 2013, a VA examiner reported that the examination was negative for peripheral nerve pathology such as peripheral neuropathy or radiculopathy at the upper or lower extremities.  According to the examiner, the opinion rendered by Dr. O. was questionable since she performed no physical examination of the Veteran.  

The examiner also commented that the EMG/NCV test and interpretation report prepared by Dr. Clavell did not correlate with the present examination findings.  The Veteran showed a completely normal neurologic examination including motor and sensory function.  However, for VA disability purposes, "current disability" includes any disorder shown at any time during the appeal period.  McLain v. Nicholson, 21 Vet. App. at 319.  The Veteran's claim for his disorder was received by VA in January 2010.

Therefore, further clarification from the September 2013 VA examiner is warranted as to whether the Veteran had radiculopathy or neuropathy any time during the pendency of his appeal.   

Service Connection for Bilateral Hip and Ankle Disorders and Cervical Ankylosis Spondylitis, Including as Due to Service-Connected Lumbar Spine Disability

In September 2013, the VA examiner opined that the Veteran's cervical, ankle, and hip disorders were "not aggravated or caused by [his] service connected lumbar condition of ankylosis spondylitis."  The examiner stated that the Veteran's disorders were extra-spinal manifestations of ankylosing spondylitis and the conditions were part of the same diagnosis of lumbar spine ankylosing spondylitis.  According to the examiner, findings were not positive for other cervical conditions different from the "ankylosis spondylitis that is related to military service."  

Service connection is not currently in effect for lumbar ankylosing spondylitis.  In December 2010, the VA examiner opined that cervical ankylosing spondylitis and cervical myositis were not caused by the Veteran's service-connected lumbar myositis disability.

However, in an April 23, 1999 signed statement among the Veteran's records, Rafael Morales Lopez, M.D., a rheumatologist, noted that the Veteran was told he had myositis in service.  His low back pain persisted and eventually ankylosing spondylitis was rendered.  

After interviewing the Veteran, Dr. Lopez "realized that his ankylosing spondylitis had started several years back while in active military duty."  According to Dr. Lopez, in a young male patient who develops back pain that does not improve and persists in spite of medication, a diagnosis of a spondyloarthropathy has to be entertained and a definite diagnosis pursued.  The physician stated that, if it had been thought of while the Veteran was in military duty, the HLA-B27 would have been found and more diagnostic studies including bone scan would have revealed lumbosacral bone involvement at an early stage.  This would have identified the disease that started while in active duty but was appropriately diagnosed at a later time.

Dr. Lopez further stated that bone findings of ankylosing spondylitis took years to manifest and due to rarity at times can be missed.  He believed that the Veteran's symptoms of low back pain in 1992 were his present disorder of ankylosing spondylitis and not myositis as he was advised.  The physician commented that anyone with a rheumatologic disease background can substantiate the doctor's reasoning.  Dr. Lopez opined that the Veteran's ankylosing spondylitis started while on active duty.

Here, an opinion from a rheumatologist is warranted as to whether the symptoms associated with the Veteran's previously diagnosed lumbar spine myositis represented the onset of his current ankylosing spondylitis.  And, if so, whether the service-connected lumbar spine disability caused or aggravated his bilateral hip and ankle disorders and cervical ankylosis spondylitis.

Accordingly, the case is REMANDED for the following action:

1. Refer the claims file and a copy of this Remand to a rheumatologist for an opinion.  (A clinical evaluation should be scheduled only if deemed warranted by the examiner.)  The examiner should review the Veteran's medical records to particularly include the April 23, 1999 statement from Dr. R. Morales Lopez (noted as "3rd Party Correspondence" received on 10/28/99 in the electronic records file), and the December 2010 and September 2013 VA examination reports, and address the following:

a. Is it at least as likely as not that the Veteran's low back pain in service, diagnosed (and later service-connected) as lumbar paravertebral myositis, represented the onset of his ankylosing spondylitis?  

b. Is it at least as likely as not that any bilateral hip or ankle disorder or cervical ankylosing spondylitis is aggravated (made permanently worse beyond the natural progression of the disease) by the Veteran's service-connected lumbar spine disability?  If aggravated, what permanent, measurable increase in bilateral hip or ankle pathology, or cervical ankylosis spondylitis, is attributable to the service-connected lumbar spine disability?

c. Reasons should be provided for all opinions rendered.  In rendering an opinion, the examiner is requested to address the opinions provided by Dr. Morales on April 23, 1999 and the VA examiners in December 2010 and September 2013. 

2. Refer the Veteran's claims file and a copy of this Remand to the psychiatrist who performed the September 2013 VA examination (or another similarly qualified psychiatrist).  (A clinical examination should be scheduled only if deemed warranted by the examiner).  The examiner should review the Veteran's medical records, to include the 2013 VA outpatient records, and address the following:

a. Does the Veteran have a diagnosed psychiatric disorder?

b. If so, is it at least as likely as not that any psychiatric disability is aggravated (made permanently worse beyond the natural progression of the disease) by the Veteran's service-connected lumbar spine disability?  If aggravated, what permanent, measurable increase in current psychiatric pathology is attributable to the service-connected lumbar spine disability?

c. Reasons should be provided for all opinions rendered.

3. Refer the Veteran's claims file and a copy of this Remand to the physician who performed the September 2013 VA peripheral nerves examination (or another similarly qualified physician).  (A clinical examination should be scheduled only if deemed warranted by the examiner).  The examiner should review the medical records and respond to the following:

a. Has the Veteran had radiculopathy or neuropathy of the upper or lower extremities at any time since January 2010?

b. If so, is it at least as likely as not that radiculopathy or neuropathy of the upper or lower extremities had its onset during the Veteran's active service?

c. If not, is it at least as likely as not that radiculopathy or neuropathy of the bilateral upper or lower extremities is proximately due to or the result of service-connected lumbar lumbar spine disability?

d. If not, is radiculopathy or neuropathy of the upper or lower extremities at least as likely as not aggravated (made permanently worse beyond the natural progression of the disease) by the service-connected lumbar spine disability?  If aggravated, what permanent, measureable increase in current upper or lower extremity pathology is attributable to the service-connected lumbar spine disability?

e. Reasons should be provided for all opinions rendered.  In rendering an opinion, the examiner is particularly requested to address the opinion rendered by Dr. Ortiz in her January 15, 2010 written statement and the findings of the EMG/NCV study performed by Dr. Clavell on November 18, 2011.

All Examiners:

The examiners are advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.  If the examiners reject the Veteran's reports of symptomatology, a reason for doing so should be provided.

The absence of evidence of treatment for hip, ankle and other joint pain, or neurological or psychiatric complaints, in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiners are unable to provide an opinion without resort to speculation, an explanation as to why this is so should be provided and any additional evidence that would be necessary before an opinion could be rendered should be identified.

4. If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


